Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding that there was a contract between the plaintiff and defendant to pay for the board and lodging furnished by the plaintiff to the defendant is against the weight of the evidence. All concur, except Edgeomb and Crosby, JJ., who dissent and vote for affirmance. (The judgment is for plaintiff in an action to recover for board and room. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.